—In an action to recover damages for fraud and conversion, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered July 27, 1998, which granted the motion of the defendant Rudie James for summary judgment dismissing the complaint insofar as asserted against him and for sanctions pursuant to 22 NYCRR 130-1.1 (a).
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action against several defendants, including the respondent Rudie James, after the defendant Hermine James (hereinafter Hermine) failed to repay two loans of $10,000 each she had received from the plaintiff, and failed to make payments on another $10,000 bank loan for which the plaintiff cosigned. The plaintiff alleges that the re*618spondent, Hermine’s father, conspired with the other defendants in a scheme to deceive and defraud the plaintiff.
The Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against him. The conclusory and speculative assertions contained in the affirmation of the plaintiff’s attorney submitted in opposition to the respondent’s motion for summary judgment were insufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557; Matter of Spangenberg, 248 AD2d 543; Bella Food Corp. v Luigi’s Italian Deli, 243 AD2d 592; Purcell v McDaniel Ford, 224 AD2d 601).
The Supreme Court did not improvidently exercise its discretion in awarding the respondent actual expenses and reasonable attorneys’ fees pursuant to 22 NYCRR 130-1.1 (a) upon its finding that the action against him was completely without merit in law and could not be supported by a reasonable argument for an extension, modification, or reversal of existing law (see, Greene v Merchants & Businessmen’s Mut. Ins. Co., 259 AD2d 519). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.